The opinion of the court was delivered,
by
Thompson, J.
Supposing the Richmond title valid, notwithstanding the circumstances of its origin, and, for my own part, I am of opinion it was, and that the facts disclosed did not bring it within the rule of the cases of Donnell v. Bellas, reported in 10 Barr, and in 1 Jones, at the same page 341 of each book, and again in this court in 10 Casey 160, does it avail the plaintiffs in error anything ? Treating it for the present as valid, was the agreement between the heirs, partly by guardian and partly in person, with Brewster Freeman, of the 15th April 1857, improperly rejected by'the court?
*112The object in offering it appears to have been to establish a trust in Brewster Freeman of the lands for the heirs, and their equitable right to redeem. A careful study of the agreement, however, discloses no such trust. It appears to be the meaning of the agreement, that if Freeman recovered land belonging to tho estate of Richmond, he was not to hold it for the heirs in solido, hut to credit them with the balance of a boarding bill of $1800, which contingently might be reduced by a collection from another source named, and after that, to account to them for half the money he might realize from the sale of the land. He did nothing towards the recovery of lands under this agreement, that we discover, but purchased out the interest of the Richmond estate in them, as the agreement contemplated might he done by him, at an Orphans’ Court sale in 1859, and received the guardians’ deed therefor, dated the 5th of March 1859. He had received from the two heirs who were of age, a conveyance of their interest the day before. After this, and on the 28th of February 1860, Freeman conveyed the land in controversy to Chadwick, under whom the defendants below claimed, but it is alleged that he paid no part of the purchase-money until after the present ejectment was brought to June Term 1860. As none of the evidence has been brought up, and it would have been more satisfactory had it been, we take the uncontradicted statement as true, that the purchase-money was paid as stated. This perhaps took away the defendants’ equity as innocent purchasers without notice, and forced them to lean upon the right of the heirs to redeem the tax sales of 1848 and 1850, under which the plaintiff claimed. What was this right ?
After the Orphans’ Court sale, and the conveyances already noticed, no title, legal or equitable, remained in the heirs. No trust for any portion of the land for their benefit existing in Freeman, as already stated, and the legal title being gone, they could not redeem. It appears that on the 19th of December 1859, I suppose within two years after his majority, for the evidence is not given nor the fact stated, Edwin F. Richmond paid the redemption-money of one undivided fourth of the tract to the treasurer. But as he had conveyed his title away on the 4th of March previously, he had no right to redeem, and this abortive attempt in his own name could not avail any one else, for he did not act for any other. This, therefore, went for nothing. As the purchasers of the Richmond title did not attempt to redeem, we need not discuss the question of how far a purchaser of a minor’s estate is invested with his right to redeem. No redemption was attempted on that ground. We think, therefore, under these circumstances, there was no error committed in the rejection of the agreement of the 15th April 1857.
Another ground taken by the defendant below was, that the *113Statute of Limitations of five years, contained in the Act of 1804, was a bar to a recovery by the plaintiffs. But this view is erroneous. That limitation has no operation against a subsequent tax title. To giye it such an effect, would be to render invulnerable such a title against after-sales for taxes. This we all know is not the case. Its operation’is only applicable to the holder of the prior title: 5 W. & S. 465; 9 Barr 71. The Crary title is in the hands of the plaintiffs, and was not relied on as the foundation of a recovery by the plaintiffs below, so far as we can discover. We see nothing to correct in this record, and
The judgment is affirmed.